               Case 2:20-cv-01044-MJP Document 35 Filed 10/05/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          EARL JAMES GOBIN,                                 CASE NO. C20-1044 MJP

11                                 Plaintiff,                 MINUTE ORDER

12                 v.

13          KATHLEEN HOGAN & MICROSOFT
            CORPORATION,
14
                                   Defendants.
15

16

17          The following minute order is made by the direction of the court, the Honorable Marsha

18   J. Pechman, United States District Judge:

19          Plaintiff filed a Motion for Default Judgment on September 25, 2020. (Dkt. No. 32). He

20   then filed a Motion to Withdraw the Motion for Default Judgment on September 30, 2020. (Dkt.

21   No. 34). The Motion for Default Judgment is therefore withdrawn and terminated from the

22   Docket.

23          The clerk is ordered to provide copies of this order to all counsel.

24


     MINUTE ORDER - 1
             Case 2:20-cv-01044-MJP Document 35 Filed 10/05/20 Page 2 of 2




 1         Filed October 5, 2020.

 2
                                          William M. McCool
 3                                        Clerk of Court

 4                                        s/Paula McNabb
                                          Deputy Clerk
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     MINUTE ORDER - 2
